Chief Justice Robertson,
delivered the opinion of the Court.
The chancellor has no right, at the appearance term, and before the filing of an answer in the clerk’s office,' to dissolve an injunction, if the bill contain equity.
If the complainant shall nave omitted to make affidavit, that he had-obtained no previous injunction, the court may discharge the injunction granted by justices of the peace. But for that omission alone, damages should not be awarded.
An injunction may be discharged for irregularity; it can be dissolved, only for want of equity.
Nor has a chancellor the right to dismiss, at the appearance term, and without answer, a bill contain-, ing equity.
In this case, the injunction was dissolved with damages, and the hill dismissed, before an answer was filed-.
U B. Chambers, for plaintiff; Marshall, for defendants.
The bill exhibits an equitable claim to some relief, if its allegations be true.
Wherefore, the decree of the circuit court is reversed, and the cause remanded for further proceedings.